746 N.W.2d 619 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
John Mane SEVERE, Defendant-Appellant.
Docket No. 135580. COA No. 270913.
Supreme Court of Michigan.
April 9, 2008.
On order of the Court, the application for leave to appeal the September 18, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to stay, the motion to remand for an evidentiary hearing and the motion for appointment of counsel are DENIED.
MARILYN J. KELLY, J., would remand this case for a hearing pursuant to People v. Ginther, 390 Mich. 436, 212 N.W.2d 922 (1973).